DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III, claims 1-16, in the reply filed on 22 January 2021 is acknowledged. The traversal is on the ground(s) that the feature is not a special technical feature.  This is not found persuasive because each of the structural aspects of the individual species would create different force patterns and require different amounts and locations of pulley systems, this feature is further shown in Garrish which discloses a pulley system 294/292/290 which redirects the forces applied on a fluid filled dampening member 260 (Fig 21).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application DE 102016114110.0 and PCT/EP2017/069207 under 35 U.S.C. 119 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

claim 1-2, 4-5, 7-8, 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifications page 7 details the deflection means to be a wedge or a pulley, or functional equivalents. The elected embodiment of Species III, claims 1-16, shows the deflection element to be a pulley.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the limitation “with a low coefficient of friction” is indefinite as it is unclear what is intended by the term “low” with no numerical value or corresponding relative terminology- low relative to what? For expedited prosecution, Examiner will give the term “low” the broadest reasonable interpretation to encompass values that are reasonably taught by the similar prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Betz (US 2003/0073941) in view of McMahon (US 5712011) and in view of Cardinali et al (US 9095418).
With respect to claim 1, Betz discloses A body joint stabilizing apparatus for adaptively damping a body movement (Fig 2, device 10), comprising: a receptacle (Fig 3, receptacle 42), wherein the receptacle is filled with a medium (Fig 3, medium is fluid 54), a tensioning body that is movable relative to the receptacle (Fig 3, tensionable body 32), wherein the tensioning body is connectable to a body region of the user that is movable relative to another body region of the user, on which the receptacle is fastenable (Fig 2, tension body 32 connected at 22a which is moveble relative to receptacle attachment at 37), an effector body that is displaceably arranged in the receptacle and provided for an interaction with the medium (Fig 3, effector body 50), and a connection element for transmitting forces between the receptacle and the tensioning body, wherein the receptacle (Fig 2, connection element 36), the tensioning body and the effector body are connected to one another by way of the connection element (Fig 2, Fig 3), wherein the connection element is guided via at least one deflection means for the purposes of dividing the force acting on the connection element (Fig 2, deflector 34).  
Betz is silent on the medium being a shear-thickening medium.
McMahon teaches an analogous restraining device wherein the medium in the receptacle is a shear-thickening medium (col 2 ln 5-10).

Betz/McMahon is silent on the elected embodiment of the pulley system and the pulley features in light of the dependents. 
Cardinali et al teaches an analogous tension system having a movable body 28a analogous to the tension body, a housing system 28b analogous to a receptacle for which the connection element 36 passes through to reach the effector body 56, the members interact through a pulley system 32/78b/80a/80b (Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pulley system of Betz/McMahon to have the two pulleys as arranged in Cardinali et al as a two pulley system in the arrangement provides a mechanical advantage (Cardinali et al col 1 ln 50-55, col 1 ln 6-70).
With respect to claim 2, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 1, wherein the connection element comprises a first end and a second end, and wherein the at least one deflection means is guided in movable fashion on the connection element between the first end and the second end (Betz Fig 2, connection element 36 shown to have an end at body 32 and an end at effector 50 in receptacle 42 and the deflection 34 there between).  
With respect to claim 3, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 2, wherein the first end of the connection element is connected to the effector body or the tensioning body and the second end of the connection element is connected to the receptacle or the tensioning body (Betz Fig 2, connection element 36 shown to have a second end at tension body 32 and a first end at effector 50 in receptacle 42 and the deflection 34 there between).  
With respect to claim 4 Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 2, wherein the deflection means deflects the connection element at least once through an angle of between 150° and 190° (Cardinali et al Fig 4, deflection of connection element 36 shown twice at 180 degrees).  

With respect to claim 5, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 2, wherein the deflection means deflects the connection element at least once through substantially 180° (Cardinali et al Fig 4, deflection of connection element 36 shown twice at 180 degrees).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pulley system of Betz/McMahon to have the two pulleys as arranged in Cardinali et al as a two pulley system in the arrangement provides a mechanical advantage (Cardinali et al col 1 ln 50-55, col 1 ln 6-70).
With respect to claim 6, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 1, wherein the tensioning body is arranged outside of the receptacle (Betz Fig 3, tension body 32 shown outside of receptacle 42).  
With respect to claim 7, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 2, wherein the deflection means comprises a material with a low coefficient of friction (Cardinali et al Fig 4, deflection means allow for the passage of connection element 36, this is interpreted to be a low level compared to a material that would not allow for the passage of a connection element).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pulley system of Betz/McMahon to have the two pulleys as arranged in Cardinali et al as a two pulley system in the arrangement provides a mechanical advantage (Cardinali et al col 1 ln 50-55, col 1 ln 6-70).
With respect to claim 8, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 2 wherein the deflection means comprises at least one deflection pulley (Cardinali et al Fig 4, deflection pulleys 78b/80a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pulley system of Betz/McMahon to have the two pulleys as 
With respect to claim 9, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 1 the connection element is tension-resistant (Betz [0039], tension created by device resists limb movement).  
With respect to claim 10, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 1 wherein the connection element is embodied in the form of an elongate, flexible tension element (Betz Fig 3, connection element 36 is shown elongated).  
With respect to claim 11, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 1 wherein the connection element comprises a connection element selected from the group consisting of fibers, a strap, a belt, a rope, a cable and a wire (Betz Fig 3, connection element is a cable 36).  
With respect to claim 12, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 1 wherein the connection element is integral with the effector body (Betz Fig 3, integral via weld 36a).  
With respect to claim 13, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 2 wherein the deflection means comprises at least two deflection pulleys for deflecting the connection element, with one deflection pulley being arranged on the tensioning body and the other deflection pulley being arranged on the effector body or on the receptacle (Cardinali et al Fig 4, movable body 28a analogous to the tension body with pulley 80a, a housing system 28b analogous to a receptacle with pulley 78b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pulley system of Betz/McMahon to have the two pulleys as arranged in Cardinali et al as a two pulley system in the arrangement provides a mechanical advantage (Cardinali et al col 1 ln 50-55, col 1 ln 6-70).
With respect to claim 14, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 1 wherein the interaction between the effector body and the shear-thickening medium are configured in such a way that the effector body is movable through the shear-thickening medium if a force acts on the effector body with a speed below a threshold and that the shear- thickening medium inhibits the movement of the effector body if a force acts on the effector body with a speed that is greater than or equal to a threshold (McMahon, col 2 ln 5-10, col 4 ln 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Betz to be shear thickening medium as taught by McMahon. One of ordinary skill in the art would recognize that the medium of McMahon would better protect against unwanted movements (McMahon col 1 ln 40-45).
  With respect to claim 15, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 1 wherein the shear- thickening medium comprises a solid, a polymer, a powder, a fluid, a paste, a gel, or any combination thereof (McMahon col 5 ln 45-65, combination of gel or polymer and fluid).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Betz to be shear thickening medium as taught by McMahon. One of ordinary skill in the art would recognize that the medium of McMahon would better protect against unwanted movements (McMahon col 1 ln 40-45).
 With respect to claim 16, Betz/McMahon/Cardinali et al discloses The body joint stabilizing apparatus of claim 1 wherein the receptacle comprises an integral embodiment with a frame for fastening the body joint stabilizing apparatus to a body part (Betz Fig 2, frame 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamersly US 5683353 and Elias US 20190216628 are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786